Citation Nr: 0724694	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  05-36 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran received an honorable discharge for active duty 
performed from May 1973 to August 1974 and August 1975 to 
February 1978.  He had subsequent military service from 
February 1978 to February 1981, at which time he received a 
discharge under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the benefit sought on 
appeal.  

The veteran's appeal was previously before the Board in June 
2005.  At that time, the appeal was remanded in order to 
schedule the veteran for a travel board hearing.  This travel 
board hearing was scheduled and the veteran testified before 
the undersigned Veterans Law Judge in April 2007; a copy of 
the transcript of that hearing has been made part of the 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

In his testimony before the Board, the veteran stated that he 
injured his back during his first period of service.  He 
reported that he fell off a chair onto the knob of his bed.  

The veteran's service medical records include a June 1974 
treatment record indicating that the veteran struck his 
lumbar back on a bedpost causing muscle tenderness.  The 
veteran was given a physical profile in July 1974.  The 
veteran was noted to have lumbar myalgia and was restricted 
from lifting over 5 pounds, pushing, pulling and doing heavy 
work for 3 days.  A July 1974 X-ray spine series, however, 
revealed a normal spine.  

Upon discharge from this first period of service, in his 
August 1974 report of medical history, the veteran noted that 
he had a history of recurrent back pain.  The clinician 
completing the report of medical examination performed at 
this time noted that the veteran had back pain in July 1974 
and was diagnosed as having a muscle strain that was treated 
with good results.  The veteran had full range of motion and 
it was noted that there were no complications and no sequelae 
from the back strain.

Current VA treatment records show that the veteran has 
chronic low back pain.  In his testimony before the Board, 
the veteran noted that that he had a magnetic resonance image 
(MRI) of his back taken three to five months before the April 
2007 hearing.  The veteran was unsure where this MRI was 
taken and stated that he would have to ask his ex-wife.

Thus, the veteran's service medical records contain evidence 
that the veteran sustained an injury to his back during 
service and there is medical evidence that he currently has 
chronic back pain.  Further, the veteran credibly testified 
before the Board regarding the incurrence of this injury and 
his history of back pain.  Based on this evidence, the Board 
finds that the appeal must be remanded in order to schedule 
the veteran for a VA examination that will provide an opinion 
as to whether the veteran has a current back disability 
related to service.  See 38 C.F.R. § 3.159(c)(4).  Further, 
upon remand, the AMC/RO should attempt to obtain the MRI of 
the veteran's back.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
veteran for a back disability should be 
obtained and made part of the record.

The AMC/RO should contact the veteran 
regarding where the MRI of his back was 
taken and whether it was at a VA or 
private facility.  This MRI report 
should then be obtained.  If it is not 
obtained, a record regarding the 
attempt to obtain the MRI report and 
the reason it was not obtained should 
be made part of the record.

2.  Schedule the veteran for an 
orthopedic examination to determine the 
nature and likely etiology of any current 
back disability.  The examiner should 
review the veteran's claims folder.  The 
examiner should then state whether it is 
at least as likely as not that any 
current back disability began during 
active service, in particular the June 
1974 injury.  

3.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision by the Board is 
appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  See 38 C.F.R. 
§ 20.1100(b).



